Citation Nr: 0613717	
Decision Date: 05/11/06    Archive Date: 05/25/06

DOCKET NO.  04-31 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to a higher initial rating for service-
connected residuals of a cold injury of the left foot, 
currently evaluated as 0 percent disabling. 

2.  Entitlement to a higher initial rating for service-
connected residuals of a cold injury of the right foot, 
currently evaluated as 0 percent disabling. 

3.  Entitlement to service connection for a psychiatric 
disorder claimed as secondary to service-connected residuals 
of a cold injury to the feet.

4.  Entitlement to a 10 percent rating based upon multiple 
noncompensable service-connected disabilities under 38 C.F.R. 
§ 3.324.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to January 
1981, and from January 1981 to March 1983.  His discharge 
from the latter period of service was under other than 
honorable conditions.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 decision by the RO in Buffalo, 
New York that granted service connection and noncompensable 
ratings for residuals of a cold injury of each foot, denied 
secondary service connection for depression, and denied 
entitlement to a 10 percent rating based upon multiple 
noncompensable service-connected disabilities

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary prior to appellate 
review.  

The veteran is claiming an increased initial rating for the 
residuals of cold injury to his feet.  In this regard, a 
10 percent evaluation is warranted for residuals of cold 
injury with arthralgia or other pain, numbness, or cold 
sensitivity.  A 20 percent rating requires the above, plus 
tissue loss, nail abnormalities, color changes, locally 
impaired sensation, hyperhidrosis or X-ray abnormalities 
(osteoporosis, subarticular punched out lesions or 
osteoarthritis).  A 30 percent evaluation requires arthralgia 
or other pain, numbness or cold sensitivity plus 2 or more of 
the following: tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, and/or X-
ray abnormalities.  

The Board notes that the August 2003 examination shows that 
the veteran has cold intolerance in his feet, and complains 
of pain in cold weather.  However, the evidence is 
insufficient to determine whether other criteria are met.  In 
this regard, the veteran apparently underwent an X-ray of the 
feet in conjunction with the August 2003 examination.  
Although the examiner noted in an addendum that the X-ray was 
reviewed, he did not indicate what findings were noted on X-
ray, nor is the X-ray report of record.  Such should be 
associated with the claims file on remand.

In addition, the August 2003 examinations did not address 
whether any impaired sensation existed or whether the 
veteran's claimed sweating of the feet was related to the 
prior cold injury.  Thus, an additional examination is 
warranted.  

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for an 
examination is scheduled in conjunction with a claim for 
increase, the claim shall be denied.

The Board also notes that the veteran has not received 
adequate Veterans Claims Assistance Act of 2000 (VCAA) notice 
with respect to the claims for higher initial ratings for 
residuals of cold injuries and the claim for secondary 
service connection for a psychiatric disorder.  The RO's 
April 2003 letter to the veteran does not properly advise him 
of the evidence that is necessary to substantiate his claims 
for higher ratings or secondary service connection.  Id.; 
38 C.F.R. § 3.159 (2005).  

Thus, this case must be remanded for proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded for a psychiatric disorder, and/or a 
higher rating is assigned for residuals of cold injuries.  
Such notice should also include an explanation as to the type 
of evidence that is needed to establish secondary service 
connection, as well as disability rating and an effective 
date for the claims.  

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, the Board finds that the veteran's appeal for a 10 
percent rating under 38 C.F.R. § 3.324 for multiple 
noncompensable service-connected disabilities is inextricably 
intertwined with the other claims on appeal, and adjudication 
of this issue is therefore deferred.  

Accordingly, the case is REMANDED for the following action:

1.  1.  The RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied, with respect to the claims for 
secondary service connection and 
increased initial ratings for residuals 
of cold injuries to both feet.  See also 
38 C.F.R. § 3.159 (2002).  Such letter 
should also include an explanation as to 
the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him residuals 
of cold injuries of the feet or for a 
psychiatric disorder since separation 
from service.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the 
related medical records which are not 
already on file.  In addition, current VA 
treatment records, since August 2003, 
should be obtained.

3.  The RO should attempt to associate 
the report of the X-ray of the feet 
conducted with the August 2003 VA 
examination with the claims file.

4.  The veteran should be afforded a VA 
cold injury protocol examination to 
determine the current nature and severity 
of the veteran's cold injury residuals of 
both feet.  The claims folder should be 
made available to and reviewed by the 
examiner before the completion of the 
examination.  All indicated studies and 
tests, including X-rays, should be 
conducted.  

The examiner should provide a complete 
description of all current symptomatology 
related to the cold injury, to include 
objective evidence of such.  In addition, 
the examiner should specifically state 
whether the veteran suffers from 
hyperhidrosis as a result of the in-
service cold injury.  Moreover, if any 
abnormal X-ray findings are found, the 
examiner should opine as to whether any 
such findings are a residual of the cold 
injury. 

5.  The RO should then re-adjudicate the 
claims for higher initial ratings for 
residuals of cold injuries of the feet 
and the claim for secondary service 
connection for a psychiatric disorder, as 
well as the claim for a 10 percent rating 
under 38 C.F.R. § 3.324.  If the claims 
are denied, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, and 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





